DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/312,200 filed on 20 December 2018.
Claims 1-44 are currently pending and have been examined.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Method claim 1 recites “temporary allocation of mobile farming equipment using language-agnostic message service”. However, it is unclear where, in the specification, support for said temporary allocation of mobile farming equipment using language-agnostic message service can be found. 

Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that facilitates a temporary allocation of mobile farming equipment using language-agnostic message service. Examiner is unable to find where, in the specification, description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed can be found to enable the devices recited (e.g., Internet, online portal, network) to perform the steps described. (Lack of algorithm, MPEP 2161.01 I, “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.

There is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool. Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated. "Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en bane)]." 

The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971 ). 

The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-44  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Method claim 1 recites “one or more first language-agnostic messages”. However, the limitation fails to indicate how said language-agnostic messaging is being carried out and/or performed by said processor devices. As such, the limitation does not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite. Furthermore, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Independent claim 23, recites similar limitations as claim 1 and is rejected based on the same reasoning set forth above. Claims 2-22 and 24-44 are rejected for at least their dependence on the independent claims rejected above.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent method claim 1 is directed towards matching user/farmer requests for farm equipment allocation with owners/lessors of the same equipment in an organized and automated manner, involving steps that are nothing more than merely receiving (transmitting), aggregating, parsing, matching, processing, and communicating data and/or information, but for the recitation of generic computer components. Claim 1 is directed to the abstract idea of conducting a commercial/economic transaction (lease/purchase) between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving (transmitting), aggregating, parsing, matching, processing, and communicating data and/or information over a network, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) as well as mental processes – e.g., concepts performed in the human mind groupings, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “receiving … a request in the form of one or more first language-agnostic messages corresponding to a first user, 

the request comprising first user information of one or more of the following unique identifier fields: 

a user unique identifier for a user, a device unique identifier … , a location unique identifier …, corresponding to an equipment location or a physical location for the user, and one or more equipment-specific unique identifiers for the user; 

aggregating, …, the first request, comprising: 

parsing the one or more language-agnostic message service of the first user for the first user information, and saving the parsed unique identifiers of the first user to … database and associating the parsed unique identifiers with a primary database key, thereby registering the first user information; 

matching, …, pre-registered second user information comprising information for the same unique identifier fields as the first user and essentially requiring one or more entries for the one or more equipment-specific unique identifiers field for the one or more second users, 

wherein matching determines that: (a) one or more second users exist … database with ownership of corresponding equipment to the first user information in the field of the one or more equipment-specific unique identifiers, (b) the corresponding equipment is working and available for use, (c) the one or more second users are within a predetermined distance of the first user based on matching the location unique identifier fields of the first user and the one or more second users, (d) the one or more second users are willing to deliver their corresponding equipment to the first user, and (e) the one or more second users are available to communicate directly with the first user using corresponding one or more second device-unique identifiers in the pre-registered second user information; and 

providing, …, the pre-registered second user information when a determination is made that the matching satisfies a predetermined requirement, thereby enabling: the first user to communicate with the matched one or more second users using one or more second language-agnostic messages, and to receive temporary allocation of mobile farming equipment of the matched one or more second users at a physical location identified by the location unique identifier of the first user”. 

Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Equipment allocation (leasing) is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising receiving (transmitting), aggregating, parsing, matching, and communicating data and/or information in an organized and automated manner falls within the certain methods of organizing human activity and mental processes groupings of abstract ideas.  Other than the mere nominal recitation of a generic computer device –nothing in the claim element precludes the steps from the organizing human interactions and mental processes groupings. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “language agnostic messaging”, “processor-based device”, “networked server”, “application programming interface (API)”, “networked database”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of conducting a commercia and/or economic transaction (lease/purchase) between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving (transmitting), aggregating, parsing, matching, processing, and communicating data and/or information over a network.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of conducting a commercial and/or economic transaction (lease/purchase) between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving (transmitting), aggregating, parsing, matching, processing, and communicating data and/or information over a network using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 23 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 23 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claims 23 accordingly.

Dependent claims 2-22 and 24-40 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 and 23-43 are rejected under U.S.C. 103(a) as being unpatentable over O’Neil, US 2012/0072533 A1 (“O’Neil”), in view of Gruenwald, US 2004/0158561 (“Gruenwald”).

Re Claim 1: O’Neil discloses a method for temporary allocation of mobile farming equipment using language-agnostic message service interfaced with a networked database, the method comprising: 

receiving from a first processor-based device, at a networked server identified by a unique shortcode, (¶¶[0023, 0033, 0046, 0061-0062])

O’Neil doesn’t explicitly disclose:

a request in the form of one or more first language-agnostic messages corresponding to a first user, …

Gruenwald, however, makes this teaching in a related endeavor (¶¶[0012-0013, 0022-0024, 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Gruenwald to the invention of O’Neil as described above for the motivation of accurately translating the contents of a message expressed in one language into another language for improving ease of expressing and comprehending a message and/or content stream. 

O’Neil further discloses:

… the request comprising first user information of one or more of the following unique identifier fields: (¶¶[0011, 0054, 0062])

a user unique identifier for a user, a device unique identifier for a processor-based device, a location unique identifier for the processor-based device or a second device, the second device corresponding to an equipment location or a physical location for the user, and one or more equipment-specific unique identifiers for the user; (¶¶[0011, 0054, 0062])

aggregating, using an application programming interface (API) on the networked server, the first request, comprising: (¶¶[0033, 0045, 0055, 0062])

parsing … of the first user for the first user information, (¶¶[0039, 0044-0045])

O’Neil doesn’t explicitly disclose:

… the one or more language-agnostic message service …

Gruenwald, however, makes this teaching in a related endeavor (¶¶[0012-0013, 0022-0024, 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Gruenwald to the invention of O’Neil as described above for the motivation of accurately translating the contents of a message expressed in one language into another language for improving ease of expressing and comprehending a message and/or content stream. 

O’Neil further discloses:

saving the parsed unique identifiers of the first user to the networked database and associating the parsed unique identifiers with a primary database key, thereby registering the first user information; (¶¶[0023, 0035, 0055])

matching, on the networked server, pre-registered second user information comprising information for the same unique identifier fields as the first user and essentially requiring one or more entries for the one or more equipment-specific unique identifiers field for the one or more second users, (¶¶[0040, 0055])

wherein matching determines that: (a) one or more second users exist in the networked database with ownership of corresponding equipment to the first user information in the field of the one or more equipment-specific unique identifiers, (b) the corresponding equipment is working and available for use, (c) the one or more second users are within a predetermined distance of the first user based on matching the location unique identifier fields of the first user and the one or more second users, (d) the one or more second users are willing to deliver their corresponding equipment to the first user, and (e) the one or more second users are available to communicate directly with the first user using corresponding one or more second device-unique identifiers in the pre-registered second user information; (¶¶[0040, 0055])

providing, from the networked server to the processor-based device, the pre-registered second user information when a determination is made that the matching satisfies a predetermined requirement, thereby enabling: the first user to communicate with the matched one or more second users … (¶¶[0023, 0033])


O’Neil doesn’t explicitly disclose:

… using one or more second language-agnostic messages …


Gruenwald, however, makes this teaching in a related endeavor (¶¶[0012-0013, 0022-0024, 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Gruenwald to the invention of O’Neil as described above for the motivation of accurately translating the contents of a message expressed in one language into another language for improving ease of expressing and comprehending a message and/or content stream. 

O’Neil further discloses:

… to receive temporary allocation of mobile farming equipment of the matched one or more second users at a physical location identified by the location unique identifier of the first user. (¶¶[0011, 0025-0026])

Re Claim 2: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the networked server is one or more of a forwarding networked server, a messaging gateway, an application server, and a load balancing server. (¶¶[0023, 0025])

Re Claim 3: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the one or more first language-agnostic messages and the one or more second language-agnostic messages are mobile terminated messages or short message service type messages. (¶¶[0047-0048, 0057])

Re Claim 4: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the language-agnostic messages are coded messages in a predetermined format. (¶¶[0047-0048, 0057])
Re Claim 5: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the unique shortcode is a shortcode phone number. (¶¶[0061])
Re Claim 6: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the user unique identifier and the one or more equipment-specific unique identifiers are in the form of numbers, alphabets, or alphanumeric characters. (¶¶[0061])
Re Claim 7: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the device unique identifier is phone number. (¶¶[0061])
Re Claim 8: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the processor-based device is a pager or phone. (¶¶[0061])
Re Claim 9: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the location unique identifier includes location coordinates from a Global Positioning System (GPS) or a Global System for Mobile Communications (GSM) triangulation. (¶¶[0021-0022])
Re Claim 10: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the processor-based device, the first processor-based device, and the second device include global positioning system (GPS) and/or GSM triangulation capabilities. (¶¶[0021-0022])
Re Claim 11: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the processor-based device, the first processor-based device, and the second device communicate GPS or GSM location information to the networked server or to pertinent tracking servers networked with the networked server. (¶¶[0021-0022])
Re Claim 12: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the primary database key is the user unique identifier or the device unique identifier. (¶¶[0040, 0055])
Re Claim 13: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the one or more equipment-specific unique identifiers include model identifiers, manufacturer identifiers, and modification identifiers for farm equipment. (¶¶[0040, 0055])
Re Claim 14: O’Neil in view of Gruenwald discloses the method of claim 13. O’Neil further discloses:

wherein the modification identifiers for farm equipment includes information on: any changes to a manufacturer original equipment, availability status, maintenance status, and working status. (¶¶[0028])
Re Claim 15: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the matching is performed using string matching algorithm to match the one or more equipment-specific unique identifiers of the first and one or more second users, the string matching algorithm comprising: 

a. matching characters in the same order as provided in the one or more equipment-specific unique identifiers of the first and one or more second users; 

b. matching characters with wildcards in the same order as provided in the one or more equipment-specific unique identifiers of the first and one or more second users; and 

c. matching the most number of characters in any order from the one or more equipment-specific unique identifiers of the first and one or more second users. 

(¶¶[0040, 0055])

Re Claim 16: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the one or more equipment-specific unique identifiers for the user includes information about user's capability to: operate, maintain, and fix equipment. (¶¶[0040, 0055])
Re Claim 17: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the matching contemplates matching the user's capability with an equipment status of the existing one or more second users, wherein the equipment status is indicated in the one or more equipment-specific unique identifiers of the existing one or more second users and includes maintenance status and working status for one or more equipment. (¶¶[0040, 0055])
Re Claim 18: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the one or more equipment-specific unique identifiers for the user comprises information about: the user's capability to communicate with other users, the user's type of processor-based device, the user's distance range of delivery, and the user's availability to deliver one or more farm equipment in the user's range. (¶¶[0021-0022])
Re Claim 19: O’Neil in view of Gruenwald discloses the method of claim 1. O’Neil further discloses:

wherein the second device is an equipment modified with a location tracking device or an original equipment with a preinstalled location tracking device. (¶¶[0021, 0027])
Re Claim 20: O’Neil in view of Gruenwald discloses the method of claim 14. O’Neil further discloses:

wherein the working status includes measurement of area operated on by farm equipment. (¶[0028])
Re Claim 21: O’Neil in view of Gruenwald discloses the method of claim 20. O’Neil further discloses:

wherein the measurement of area operated on by farm equipment excludes area attributed to non-farming operation of farm equipment. (¶¶[0009, 0029])
Re Claim 23: Claim 23, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 23 is rejected in the same or substantially the same manner as claim 1.

Re Claim 24: Claim 24, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 24 is rejected in the same or substantially the same manner as claim 2.

Re Claim 25: Claim 25, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 25 is rejected in the same or substantially the same manner as claim 3.

Re Claim 26: Claim 26, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 26 is rejected in the same or substantially the same manner as claim 4.

Re Claim 27: Claim 27, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 27 is rejected in the same or substantially the same manner as claim 5.

Re Claim 28: Claim 28, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 28 is rejected in the same or substantially the same manner as claim 6.

Re Claim 29: Claim 29, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 29 is rejected in the same or substantially the same manner as claim 7.

Re Claim 30: Claim 30, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 30 is rejected in the same or substantially the same manner as claim 8.

Re Claim 31: Claim 31, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 31 is rejected in the same or substantially the same manner as claim 9.

Re Claim 32:  Claim 32, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 10. Accordingly, claim 32 is rejected in the same or substantially the same manner as claim 10.

Re Claim 33:  Claim 33, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 11. Accordingly, claim 33 is rejected in the same or substantially the same manner as claim 11.

Re Claim 34: Claim 34, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 12. Accordingly, claim 34 is rejected in the same or substantially the same manner as claim 12.

Re Claim 35: Claim 35, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 13. Accordingly, claim 35 is rejected in the same or substantially the same manner as claim 13.

Re Claim 36: Claim 36, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 14. Accordingly, claim 36 is rejected in the same or substantially the same manner as claim 14.

Re Claim 37: Claim 37, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 15. Accordingly, claim 37 is rejected in the same or substantially the same manner as claim 15.

Re Claim 38: Claim 38, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 16. Accordingly, claim 38 is rejected in the same or substantially the same manner as claim 16.

Re Claim 39: Claim 39, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 17. Accordingly, claim 39 is rejected in the same or substantially the same manner as claim 17.

Re Claim 40: Claim 40, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 18. Accordingly, claim 40 is rejected in the same or substantially the same manner as claim 18.

Re Claim 41: Claim 41, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 19. Accordingly, claim 41 is rejected in the same or substantially the same manner as claim 19.

Re Claim 42: Claim 42, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 20. Accordingly, claim 42 is rejected in the same or substantially the same manner as claim 20.

Re Claim 43: Claim 43, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 21. Accordingly, claim 43 is rejected in the same or substantially the same manner as claim 21.



Claims 22 and 44 are rejected under U.S.C. 103(a) as being unpatentable over O’Neil, US 2012/0072533 A1 (“O’Neil”), in view of Gruenwald, US 2004/0158561 (“Gruenwald”), as applied to claims 1-21 and 23-43 as described above, further in view of Morimoto et al., US 2002/0059273 A1 (“Morimoto”).

Re Claim 22: O’Neil in view of Gruenwald discloses the method of claim 21. O’Neil doesn’t explicitly disclose: 

wherein the measurement of area operated on by farm equipment is calculated using spatial data clustering. 
Morimoto, however, makes this teaching in a related endeavor (Abstract; ¶¶[0002, 0004-0006). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Morimoto to the invention of O’Neil as described above for the motivation of facilitating the calculation of a specific region in an optimal manner. 

Re Claim 44: Claim 44, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 44 is rejected in the same or substantially the same manner as claim 22.



Conclusion

Claims 1-44 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692